t c memo united_states tax_court bill j malone jr and sarah j malone petitioners v commissioner of internal revenue respondent docket no filed date bill j malone jr pro_se daniel n price for respondent memorandum opinion carluzzo special_trial_judge respondent determined deficiencies of dollar_figure and dollar_figure and sec_6662 accuracy- related penalties of dollar_figure and dollar_figure with respect to petitioners’ and federal income taxes respectively unless otherwise indicated section references are to the internal_revenue_code in effect for the taxable years in issue rule references are to the tax_court rules_of_practice and procedure for each year in issue the issues for decision are whether petitioners are entitled to deductions claimed on a schedule c profit or loss from business and whether petitioners are liable for an accuracy-related_penalty under sec_6662 background some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in austin texas references to petitioner are to bill malone petitioners were married in they have eight children h_r n b dn m db and j2 collectively the malone children petitioner is and was at all relevant times a practicing attorney with offices in austin texas during the years in issue he devoted an average of hours per week to his law practice and in addition was employed as a law professor at oak brook college of law sarah malone has a degree in education in the stipulation of facts she is described as a homemaker during the years in issue she home schooled the malone children petitioners and their children are musically inclined and as amply demonstrated by the record are quite talented in that full names of petitioners’ minor children are omitted in the interest of privacy regard petitioner who plays guitar banjo trumpet piano and other instruments gave guitar lessons while attending college in he was diagnosed with a medical_condition that has since restricted his ability to take full advantage of his musical talents prior to the years in issue mrs malone taught basic music theory to elementary_school students music instruction is a material component of the malone children’s home school curriculum with the exception of the youngest child all of the malone children take musical instrument lessons each child that does take lessons plays a variety of instruments including the piano and the violin h and r the eldest of the malone children started taking music lessons at an early age h plays the piano violin viola and harp r plays the piano violin and flute h and r are skilled musicians and both have performed in public events in at around age h began to teach r to play the piano and soon offered her services as a piano teacher to others shortly thereafter r began to teach violin malone music an unincorporated activity was started in or around about the time that h and r began providing music lessons malone music engages in several activities it sponsors melody makers a music camp conducted in the summer months during school recess it also promotes an ensemble whose musicians consist of members of the malone family the ensemble entertained usually on a no fee basis at local hospitals senior citizen facilities etc malone music’s primary activity however involves providing music lessons to students drawn usually from the ranks of the malone children’s friends neighbors or classmates h and r are malone music’s only music instructors and together they provide all of the musical instrument lessons on a more limited basis malone music also offers instructions in music theory taught by b h primarily teaches piano and harp r primarily teaches violin h and r also conduct the melody makers summer music camp according to petitioner a fair description of the teaching services typically offered by malone music includes piano lessons offered by h and or violin lessons provided by r substantially_all if not all of the music lessons provided by h and r through malone music take place in designated rooms in petitioners’ residence in h became seriously ill and was unable to devote significant time to malone music until mid-1999 according to petitioner h’s medical problems restricted malone music’s potential to take off faster and further susan groves ms groves is a piano teacher as of the date of trial she had been giving lessons for almost years she taught piano to several of the malone children over the years but prior to the trial in this case she had never heard of the name malone music ms groves spoke to petitioners and h about h’s business from time to time but she did not provide advice to h or other members of the malone family as to business or financial matters related to malone music nor did petitioners or any member of the malone family involved with malone music seek professional advice or assistance regarding how the activity should be operated students secure the services of malone music in accordance with written materials that explain among other things the nature of the services offered lesson schedules fee schedules payment plans and arrangements as well as what h and r expect from their students a checking account in the names of h_r and petitioner was established for malone music malone music checking account fees generated by the services offered by malone music are generally due to be paid on a monthly basis students are required to make checks payable to the instructor personally cash payments received from the students are paid directly to h and r typically payments received by h and r are deposited in the malone music checking account initially the expenses of malone music were paid_by petitioner usually with checks drawn on his personal checking account after the malone music checking account was opened the expenses for malone music were paid from that account if there h and r also provide free music lessons to their siblings and they barter for their services with those students who cannot otherwise afford to pay their fees in cash were insufficient funds in the malone music checking account petitioner would provide the needed funds subject_to reimbursement from the malone music checking account if and when funds became available petitioner viewed these advances as small short-term loans to malone music malone music does not advertise its services in any established publication from time to time h and or r create and distribute leaflets and brochures for specific events or classes offered by malone music in which they are identified as the music leaders or professors in an attempt to attract students r with the assistance of n created a web site for malone music that web site lists h and r as the only contact individuals for malone music and further identifies them as the activity’s only instructors petitioner assisted h and r with malone music for approximately two-plus hours each week during the years in issue during those years mrs malone devoted approximately hours per week to helping out with malone music neither petitioner nor mrs malone provided any music lessons to anyone through malone music petitioner describes petitioners’ involvement in malone music as primarily administrative generally petitioner assisted with paying any necessary expenses and purchasing musical instruments at the outset of malone music mrs malone would from time to time monitor the music instruction but her involvement in the big picture was generally fairly rare petitioners did not keep any records with respect to the time they devoted to malone music during the years in issue progress reports and payment records for the students of malone music were maintained by h and r certain aspects of malone music’s financial activities were recorded using a commercial computer_software program the program that was also used for petitioners’ personal finances with respect to malone music the program was used to record information rather than to generate financial statements or other analytical reports petitioners pay for music lessons and purchase musical instruments for the malone children the quantity and the quality of the musical instruments purchased by petitioner depend on the financial performance of petitioner’s law practice when petitioner’s law practice is profitable petitioner looks for good quality instruments to purchase as of the date of trial the musical instruments purchased by petitioner include two steinway pianos an upright piano eight violins a viola a harp a trumpet three guitars and two banjos the musical instruments are used by all of the malone children in their music lessons and practice as well as by h and r in their capacities as malone music instructors on a schedule c profit or loss from business included with each of petitioners’ joint federal income returns for through petitioners reported income and expenses from malone music as follows year gross_income reported total expenses claimed total losses claimed dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number the gross_income from malone music reported on the schedules c for the years in issue is primarily attributable to services provided by h and r the deductions claimed on the schedules c for the years in issue consist almost entirely of amounts paid for music lessons for the malone children and the cost of musical instruments in the notice_of_deficiency for each year in issue respondent disallowed all of the deductions claimed on the schedule c and imposed a sec_6662 accuracy-related_penalty other adjustments made in the notice_of_deficiency are computational and need not be addressed a small amount of malone music’s income for each year in issue is attributable to services provided by b for example the only deduction claimed on the schedule c dollar_figure is for music instruction expenses of the malone children in petitioner spent dollar_figure for two violins the cost of those violins is claimed as a deduction on the schedule c included with petitioners’ return discussion in general there is allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_162 it is axiomatic that expenses allowed as a deduction under sec_162 are expenses paid_or_incurred in carrying on the trade_or_business of the taxpayer who claims entitlement to those deductions in this case petitioners claim that malone music is petitioner’s trade_or_business and their federal_income_tax return for each year in issue as well as other years not before the court reflects this claim as income and deductions attributable to malone music are included on a schedule c included with each of those returns in addition to other grounds advanced for disallowing the deductions claimed on those schedules c respondent takes the position that malone music if a trade_or_business is not petitioner’s trade_or_business but the trade_or_business of one or more of the malone children resolving the dispute between the parties on this point requires petitioners rely exclusively upon sec_162 in support of the deductions here under consideration in his answer respondent alleges that malone music is not an activity engaged in by petitioners but rather by h and r in his opening statement respondent’s counsel noted that malone music wasn’t even petitioners but conducted by one or more of the malone children that we place ownership of an activity or business conducted through an unincorporated association this is no easy task as none of the many indicia of ownership are determinative nevertheless for the following reasons we agree with respondent although we make no finding on the point for convenience we proceed as though during each year in issue malone music constituted a trade_or_business within the meaning of sec_162 and turn our attention to which individual or individuals were carrying on that trade_or_business during those years in so doing we note that the services offered by malone music are best described as labor-intensive and examine ownership of the assets used in the business what individuals provided the necessary labor and how malone music was held out to and or perceived by the general_public beginning with the last criterion the assumed name records certificate of ownership for unincorporated business or profession filed date with the clerk of travis county texas describes malone music as a proprietorship owned by petitioner to that extent petitioner publicly holds himself out as the owner of the business subject_to whatever benefits and burdens that might flow as a result nevertheless petitioner is nowhere named in any of the written promotional materials published by malone music rather those materials repeatedly refer to h and r in various capacities the absence of any reference to petitioner in documents generated by malone music is in contrast to a reference to petitioner as the director of malone academy a name apparently used to describe the malone children’s home schooling program furthermore to the extent that the testimony of one witness is representative of public impressions the music teacher who taught some of the malone children referred to malone music as h’s business the promotional materials published by malone music and the impression of the malone children’s music teacher support a finding that the business was not carried on by petitioner but rather by one or more of the malone children we next examine the status of the ownership of assets used in the business and note that the ownership of some of those assets is not entirely clear the business_premises that is certain rooms in the family residence designated for such use are apparently owned by petitioner or petitioners some of the musical instruments used in the business no doubt are also owned by petitioner or petitioners but it is not clear whether some of those instruments although purchased by petitioner or petitioners were gifted to one or another of the malone children a business checking account was opened at some point but control_over that account says little about the ownership of the business as petitioner h and r are all signatories to the account to the extent that the ownership of assets used in connection with the carrying on of a trade_or_business is in general indicative of ownership the record in this case simply put provides no useful guidance on the point lastly we consider which individuals provided labor in connection with the business and the extent of that labor in this regard we note that malone music had no employees during the years in issue as we view the matter although not determinative in a general sense in a labor-intensive business with no employees there is strong suggestion that the individuals performing the labor own the business in this case the record overwhelmingly demonstrates that the business was carried on through the labor of h_r and other of the malone children this is true not only with respect to the services and programs offered by malone music but with respect to internal activities as well such as planning and record keeping petitioner describes his labor contribution to the business as administrative we view it more in the nature of parental the fact that one or more of the malone children rather than petitioner or petitioners supplied the necessary labor to carry on the business during the years in issue strongly supports a finding that the business belonged to one or more of the children not to petitioner taking into account the three factors listed above we find that malone music if a trade_or_business within the meaning of sec_162 was not during the years in issue petitioner’s trade_or_business but the trade_or_business of one or more of the malone children it follows that the items of income9 and deductions attributable to malone music are not properly includable on petitioners’ return for either year in issue and we so holddollar_figure for each year in issue respondent imposed a sec_6662 accuracy-related_penalty upon the ground that the underpayment_of_tax required to be shown on petitioners’ return for each year is due to negligence or disregard of rules or regulations sec obviously we have no jurisdiction in this proceeding with respect to any of the malone children for any year and make no findings regarding the federal_income_tax liabilities of any of them the issues presented and positions of the parties in this case focus our attention on disallowed deductions nevertheless with respect to the income reported on the schedules c we note that our conclusion is entirely consistent with 281_us_111 income is taxed to the person who earned it our conclusion is further consistent with sec_73 which provides in general that amounts received in respect of services rendered by a child are includable in the child’s gross_income and not in the gross_income of the child’s parents even though such amounts are not received by the child sec_73 and expenditures paid_by the parent or the child attributable to amounts which are includable in the gross_income of the child are generally treated as paid_or_incurred by the child sec_73 our holding in this regard makes it unnecessary to address respondent’s other grounds for the disallowance of the deductions claimed on the schedules c a and b negligence is defined to include any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 it is further defined as the failure to do what a reasonable person with ordinary prudence would do under the same or similar circumstances 85_tc_934 disregard is defined to include any careless reckless or intentional disregard sec_6662 an accuracy-related_penalty will not be imposed with respect to any portion of an underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances sec_1_6664-4 income_tax regs generally an important factor is the extent of the taxpayer’s effort to properly assess the tax_liability circumstances that may indicate reasonable_cause and good_faith include and an honest misunderstanding of fact or law that is reasonable in light of the taxpayer’s experience knowledge and education id petitioners’ return for each year in issue was prepared by petitioner a practicing attorney nothing in the record suggests that petitioner sought professional guidance or advice in connection with the preparation of petitioners’ returns petitioner’s profession is relevant in deciding whether petitioners are liable for a penalty under sec_6662 pelton gunther v commissioner tcmemo_1999_339 estate of holland v commissioner tcmemo_1997_302 but as best can be determined from the record petitioner’s professional experiences relate to matters other than federal income_taxation we noted from the outset that placing ownership of a business conducted through an unincorporated association was not easy and we expect that reasonable minds could differ as to the foregoing analysis and conclusion on the point we are not persuaded that petitioners did not have sufficient reasonable_cause to avoid the imposition of the penalty for each year and we so find accordingly petitioners are not liable for a sec_6662 penalty for either year in issue to reflect the foregoing decision will be entered under rule
